



Exhibit 10






MATRIX SERVICE COMPANY


AMENDED AND RESTATED SEVERANCE AGREEMENT


This Severance Agreement ("Agreement") is entered into on this      day
of                     , 200     by and between              ("Executive") and
Matrix Service Company ("Company"). This Agreement amends, restates and replaces
the Severance Agreement executed by the parties effective                     ,
20    .


This Agreement is made and entered into by Company and Executive in
consideration of his continuing service and commitment to the Company.


I. Definitions:


A. "Adverse Event" means that the Executive has experienced an event that has a
material adverse impact on Executive’s job position, responsibilities, duties,
authorities, compensation or opportunities within the Company. An Adverse Event
shall be considered "material" under this Paragraph I.A when: (i) the Executive
experiences any reduction in base salary; (ii) the Executive experiences a
reduction in salary range or opportunity for increases in salary; (iii) the
Executive experiences a reduction in incentive compensation range or
opportunity; (iv) there is a material reduction in the Executive’s executive
benefits or perquisites; (v) the Executive is reassigned to a position or role
with a lower salary range, salary opportunity, incentive range or incentive
opportunity; or (vi) the Executive experiences a material reduction in
responsibilities.


B. "Cause" means, with reference to a Severance Event, that the Executive has
been severed from employment with the Company because of Executive’s theft of
Company property, embezzlement or dishonesty that results in harm to the
Company; continued gross or willful neglect of his job responsibilities after
receiving written warnings regarding such neglect from the Company; conviction
of a felony or pleading nolo contender to a felony charged under state or
federal law; or willful violation of Company policy. A determination by the
Company Board of Directors that an event constituting "Cause" under this
Agreement has occurred shall be binding upon the Company and the Executive.


C. "Change of Control" means (i) the acquisition by any "person" or "group" (as
defined pursuant to Section 13(d) under the Exchange Act) of "beneficial
ownership" (as defined in Rule 13d-3 under the Exchange Act) of in excess of 35%
of the combined voting power of the outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Voting
Securities"); (ii) during any one (1) year period, individuals who at the
beginning of such period constituted the Board of Directors of the Company (the
"Board") (together with any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors of the Company then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved (but excluding, for purposes
of this definition, any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board) cease
for any reason to constitute a majority of the members of the Board; (iii)
consummation of a merger, consolidation, recapitalization or reorganization of
the Company, other than a merger, consolidation, recapitalization or
reorganization which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent, either by
remaining outstanding or by being converted into voting stock of the surviving
entity (or if the surviving entity is a subsidiary of another entity, then of
the parent entity of such surviving entity), more than fifty percent (50%) of
the total voting power represented by the voting stock of the surviving entity
(or parent entity) outstanding immediately after such merger, consolidation,
recapitalization or reorganization; (iv) a "change in the ownership of a
substantial portion of the assets" of the Company as these terms are defined
under Code § 409A(a)(2)(A)(v) and Treasury Regulations § 1.409A-3(g)(5) or other
then existing and applicable Treasury Regulations promulgated under Code § 409A
that define the terms "change of control" for deferred compensation arrangements
or (v) the Company's stockholders approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of related transactions) of all or substantially all of
the Company’s assets to any Person. Upon identification and notice to the Board
of the occurrence of one of the above events, the Board shall consider all the
facts and circumstances at its next meeting, and shall confirm or deny by
resolution or majority vote whether a "Change of Control" exists within the
meaning of this Agreement. Any similar determination by the Board that a "Change
of Control" has occurred under the terms of any other deferred compensation or
stock option plan offered by the Company to executives or Board members shall
constitute a determination that a "Change of Control" has also occurred within
the meaning of this Agreement.




1

--------------------------------------------------------------------------------





D. "Exchange Act" means the Securities Exchange Act of 1934, as amended.


E. "Severance Benefit" means a payment of money to the Executive equal to, and
not exceeding, ______ year’s annual compensation as defined under Treasury
Regulation § 1.415-2(d) (as may be amended from time to time), but excluding any
bonus compensation received from the Company, plus the average of all annual
bonus compensation paid to the Executive in the ______ calendar years prior to
the date of the Triggering Event.


F. "Severance Event" means that the Executive has been severed from employment
by the Company without "Cause."


G. "Triggering Event" means an event described in Paragraph II.A, below.


II. Triggering Events and Payment of the Severance Benefit:


A. Triggering Events The Company shall pay the Executive the Severance Benefit
only in the event one of the following Triggering Events:


1. There is a Change of Control of the Company and the Executive has suffered an
Adverse Event or the Executive has suffered a Severance Event either on the date
of the Change of Control or within twenty-four (24) months following the Change
of Control date.


2. The Executive is terminated by the Company without Cause.


B. Payment of the Severance Benefit/Vesting of Stock Options


In the event a Triggering Event described in Paragraph II.A occurs:


1. Except with regard to a Forfeiture Event as described in Paragraph II.B.3,
below, the Company shall pay to the Executive the Severance Benefit within the
calendar year of the date of the Triggering Event and, generally, within thirty
(30) business days of the date of the Triggering Event. In no event shall the
payment of the Severance Benefit be made later than March 15th following the
calendar year in which the Triggering Event occurred; and


2. Except with regard to a Forfeiture Event as described in Paragraph II.B.3
below, all stock options and other forms of long term incentive awards granted
to the Executive shall vest upon a Change of Control of the Company in
accordance with the Change of Control vesting provisions set forth in the award
agreements governing such stock options and other forms of long term incentive
awards. There shall be no accelerated vesting of stock options or lapse of
restrictions on stock in the event Adverse Event is taken against the Executive
by the Company or in the event of a Severance Event unrelated to a Change of
Control.


3. Forfeiture Events.


(a) Notwithstanding the above, the Executive shall forfeit the Severance Benefit
described in Paragraph II.A. only if the Executive shall fail to execute and
return a non-interference, non-solicitation, waiver and release of claims and
confidentiality agreement in a form satisfactory to the Company on or before the
payment date. Failure of the Executive to timely execute and return such
agreement shall constitute an absolute forfeiture of such Severance Benefit.


(b) The Executive shall absolutely forfeit the Severance Benefit and any vesting
of stock options in the event the Employee suffers a Triggering Event for
"Cause."


III. Miscellaneous Provisions:


A. Right to Terminate or Amend the Agreement. The Company may amend or terminate
this Agreement at any time prior to the date a Triggering Event occurs;
provided, however, that any such amendment or termination shall not be effective
in the event of an Adverse Event, Change of Control or Severance Event that
occurs within twelve (12) months of any such amendment or termination.


B. Successors to the Company. This Agreement shall be deemed assigned to and
binding upon any successor entity to the Company, and shall remain in effect in
the event such successor entity agrees to be bound. In the event a successor
entity fails to take action to be bound by this Agreement within sixty (60) days
of its assuming control of the Company, then an Adverse Event as defined by this
Agreement shall be deemed to have occurred and the Severance Benefit shall be
paid to the Executive within thirty (30) days thereafter.


2

--------------------------------------------------------------------------------







C. Governing Law. This Plan shall be construed and governed by the laws of the
State of Oklahoma, except when superceded by federal law.


D. No Trust. This Agreement shall not be deemed to create a trust in favor of
the Executive.


E. No Assignment. The Executive’s rights under this Agreement may not be
transferred, assigned or otherwise subject to alienation. The rights created
under this Agreement are not subject to the claims of any of the Executive’s
creditors.


F. Payment of Taxes. In the even that the terms of this Agreement are deemed by
any state or federal taxing authority to create a presently ascertainable value
constructively received by the Executive on the effective date of the Agreement,
the Company shall pay to the Executive the amount of any interest or penalties
assessed specifically on account of the Agreement’s terms.


G. Headings. Headings contained in this Agreement are for the convenience of the
Company and Executive and do not alter, supplement or amend the terms and
conditions of the Agreement.


H. No Contract for Services. The terms of this Agreement do not create a
contract for services for any specific duration between the Company and
Executive. Upon experiencing a Severance Event, the only right provided to the
Executive is the right to receive any Severance Benefit due the Executive as
stated herein.


I. Entire Agreement/Binding Nature of Agreement. This Agreement contains the
entire agreement between the Company and Executive. Unless expressly referenced
herein, the terms of any prior arrangement governing the same subject matter do
not survive the execution of this Agreement.




"EXECUTIVE"


By:____________________




"COMPANY"
MATRIX SERVICE COMPANY




By:____________________
Name:
Title:
 






3